There is no sufficient reason for this appeal. Bastardy proceedings are regulated by Chap. 83 of General Statutes. By a special Act (Special Laws of 1886, pp. 225, 232), the jurisdiction and powers given under the general law to a justice of the peace and a justice court in bastardy suits are vested in the Borough Court of Wallingford and in the judge and deputy-judge thereof. This complaint was originally brought to that court, and its deputy-judge administered the oath required and signed the warrant of arrest, in pursuance of the authority given him by the special Act. The process was therefore valid and the demurrer to the plea in abatement was correctly sustained.
The trial court was justified in denying the defendant's motion for a jury trial, made after issue had been joined to the court and the time for entering the case in the jury docket, as prescribed by Chap. 187 of Public Acts of 1899, had expired, and when the parties with their witnesses were present for the purpose of a trial to the court. It was then too late to withdraw the waiver of a jury trial. The Act of 1899 applies to bastardy proceedings as well as to other civil actions.
The rulings on evidence assigned for error are not open to question.
   There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.